United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-4246
                                   ___________

Ann Farr,                              *
                                       *
           Plaintiff - Appellant,      *
                                       * Appeal from the United States
v.                                     * District Court for the
                                       * District of Minnesota.
County of Wright,                      *
                                       * (Unpublished)
           Defendant - Appellee.       *
                                  ___________

                             Submitted: October 18, 2000
                                Filed: October 25, 2000
                                 ___________

Before MURPHY, HEANEY, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

      Ann Farr had a cabin in Wright County which was destroyed by fire, and in
order to rebuild she needed to obtain variances from the zoning ordinance. The
Wright County Board of Adjustment denied the variances after a hearing, citing sewer
problems, the number of variances sought, lot size, neighbor opposition, and
driveway problems. Farr brought this action against Wright County under 42 U.S.C.
§ 1983, claiming that her constitutional rights to just compensation, due process and
equal protection were violated. The district court1 dismissed the complaint with

      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota.
prejudice after denying Farr’s motion for declaratory judgment. After a careful
review of the record, we affirm the judgment on the basis of the district court’s
opinion. See 8th Cir. R. 47B.

      A true copy.

            Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-